Citation Nr: 1146934	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  09-30 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than April 14, 2000, for the grant of service connection for sleep apnea syndrome.

2.  Entitlement to an effective date earlier than April 14, 2000, for the grant of service connection for residuals of palate surgery (uvulopalatopharyngoplasty).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The Veteran served on active duty from April 1977 to April 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO), which assigned an effective date of April 14, 2000 for the grants of service connection for sleep apnea syndrome and residuals of palate surgery (uvulopalatopharyngoplasty).


FINDINGS OF FACT

1.  On October 18, 1999, the Veteran filed a claim for service connection for sleep apnea syndrome and chronic throat pain, at which time the medical evidence showed that he had sleep apnea syndrome.

2.  On February 22, 2000, the Veteran underwent a palate surgery (uvulopalatopharyngoplasty).

3.  In a March 2000 rating decision, the RO denied entitlement to service connection for sleep apnea and granted entitlement to service connection for tonsillitis.

4.  On April 14, 2000, the RO received a statement from the Veteran indicating that his service-connected tonsillitis had worsened due to the need for the palate surgery and that his sleep apnea was related to his service-connected tonsillitis, which the RO interpreted as new claims of entitlement to service connection for sleep apnea syndrome and residuals of palate surgery (uvulopalatopharyngoplasty) as secondary to the service-connected tonsillitis.  

5.  On April 14, 2000, the Veteran submitted medical evidence showing that he still had obstructive sleep apnea and that he had undergone a underwent a palate surgery (uvulopalatopharyngoplasty).  This evidence is new and material evidence filed prior to the expiration of the appeal period for the March 2000 rating decision.

5.  In a June 2001 rating decision, the RO readjudicated the claims of entitlement to service connection for sleep apnea and an increased rating for tonsillitis, and adjudicated the claim of entitlement to service connection for residuals of palate surgery (uvulopalatopharyngoplasty).  The Veteran perfected an appeal of those denials.

6.  In an August 2005 decision, the Board granted service connection for sleep apnea syndrome and residuals of palate surgery (uvulopalatopharyngoplasty) as secondary to the service-connected tonsillitis.

7.  In a January 2006 rating decision, the RO assigned an effective date of April 14, 2000, for the grants of service connection for sleep apnea syndrome and residuals of palate surgery (uvulopalatopharyngoplasty).


CONCLUSIONS OF LAW

1.  The criteria for an effective date of October 18, 1999, for an award of service connection for sleep apnea syndrome have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2011); 38 C.F.R. § 3.156 (1999).

2.  The criteria for an effective date of February 22, 2000, for an award of service connection for residuals of palate surgery (uvulopalatopharyngoplasty) have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2010); 38 C.F.R. § 3.156 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board begins by noting that as service connection for sleep apnea syndrome and residuals of palate surgery (uvulopalatopharyngoplasty) has been granted, and an initial rating and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In any event, the RO provided the Veteran notice of how VA determines the disability rating and effective date in an August 2009 correspondence.  The Veteran and his counsel responded in an August 2009 VA Form 9.  In view of the action taken below, no further notice or development is indicated.

Governing law and regulations

Unless specifically provided otherwise, the effective date of an award of compensation based on an original claim shall be fixed in accordance with facts found but shall not be earlier than the date of receipt of application therefor.  
See 38 U.S.C.A. § 5110(a).  The implementing VA regulation provides that the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400(a).  The effective date for an award of service connection for a disability shall be the day following separation from active service or date entitlement arose if the claim was received within one year after separation from service; otherwise, the effective date shall be date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

New and material evidence means evidence not previously submitted to agency decisionmakers that bears directly and substantially upon the specific matter under consideration, that is neither cumulative nor redundant, and that by itself or in conjunction with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (1999).

Analysis

On October 18, 1999, the Veteran filed a claim for service connection for sleep apnea syndrome and chronic throat pain, at which time the medical evidence showed that he had sleep apnea syndrome.  On February 22, 2000, the Veteran underwent a palate surgery (uvulopalatopharyngoplasty).  In a March 2000 rating decision, the RO denied entitlement to service connection for sleep apnea and granted entitlement to service connection for tonsillitis.  

On April 14, 2000, the RO received a statement from the Veteran indicating that his service-connected tonsillitis had worsened due to the need for the palate surgery and that his sleep apnea was related to his service-connected tonsillitis, which the RO interpreted as new claims of entitlement to service connection for sleep apnea syndrome and residuals of palate surgery (uvulopalatopharyngoplasty) as secondary to the service-connected tonsillitis.  With his statement, the Veteran submitted medical evidence showing that he still had obstructive sleep apnea and that he had undergone a palate surgery (uvulopalatopharyngoplasty).  

In a June 2001 rating decision, the RO readjudicated the claims of entitlement to service connection for sleep apnea and an increased rating for tonsillitis, and adjudicated the claim of entitlement to service connection for residuals of palate surgery (uvulopalatopharyngoplasty).  The Veteran perfected an appeal of those denials.  In an August 2005 decision, the Board granted service connection for sleep apnea syndrome and residuals of palate surgery (uvulopalatopharyngoplasty) as secondary to the service-connected tonsillitis.  In a January 2006 rating decision, the RO assigned an effective date of April 14, 2000, for the grants of service connection for sleep apnea syndrome and residuals of palate surgery (uvulopalatopharyngoplasty).

Even though the April 14, 2000, statement was received within one month of the notice of March 2000 rating decision, the Veteran and his counsel do not argue that the April 14, 2000, statement was a notice of disagreement with that rating decision.  The April 2000 statement did not express an intent to appeal the denials in the March 2000 rating decision.  Therefore, that statement was not a notice of disagreement to the March 2000 rating decision.

Instead, the Veteran's attorney argues in essence that the medical evidence submitted in April 2000 was new and material evidence under 38 C.F.R. § 3.156(b) (1999) and that it should have be considered in conjunction with the October 1999 claim.  The medical evidence includes a March 2000 VA treatment record showing that the appellant had recently undergone tonsillectomy and an uvulopalatopharyngoplasty for his sleep apnea.  This evidence was not previously submitted to agency decisionmakers.  It bears directly and substantially upon the specific matter under consideration, entitlement to service connection for sleep apnea as secondary to the service-connected tonsillitis (the theory of entitlement that was the basis of the grant of service connection for the two disorders).  The evidence is neither cumulative nor redundant, and by itself or in conjunction with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim of entitlement to service connection for sleep apnea as secondary to the service-connected tonsillitis.  Therefore, the medical evidence submitted in April 2000 was new and material evidence under 38 C.F.R. § 3.156(b) (1999) and that it should have be considered in conjunction with the October 1999 claim.  In light of that determination, the October 18, 1999, claim of entitlement to service connection for sleep apnea syndrome and the derivative residuals of palate surgery (uvulopalatopharyngoplasty) remained pending.

Because the veteran filed his claim of entitlement to service connection for sleep apnea on October 18, 1999, and continuously pursued the claim thereafter, and because the medical evidence shows that he had sleep apnea as of that date, the date of receipt of his claim, October 18, 1999, is the effective date of the grant of service connection for sleep apnea syndrome.  The Veteran's counsel has requested an effective date of October 18, 1999, and there is no evidence - nor has the appellant or his attorney alleged - that the Veteran filed a claim of entitlement to service connection for sleep apnea syndrome prior to October 18, 1999.

Although the Veteran filed a claim of entitlement to service connection for sleep apnea and, by implication, any derivative disabilities on October 18, 1999, the medical evidence shows that he did not undergo the palate surgery (uvulopalatopharyngoplasty) until February 22, 2000.  The Veteran and his counsel have not alleged that he underwent the surgery prior to February 22, 2000.  Therefore, the preponderance of the evidence shows that entitlement to service connection for residuals of the palate surgery (uvulopalatopharyngoplasty) arose on February 22, 2000.  This is the earliest date for which entitlement arose.  As such, the effective date for the grant of service connection for residuals of the palate surgery (uvulopalatopharyngoplasty) is February 22, 2000.  That benefit sought on appeal is allowed to the extent indicated.


ORDER

An effective date of October 18, 1999, is assigned for the grant of service connection for sleep apnea syndrome.  The appeal is allowed to this extent.

An effective date of February 22, 2000, is assigned for the grant of service connection for residuals of the palate surgery (uvulopalatopharyngoplasty).  The appeal is allowed to this extent.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


